                              IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

                                           PORTLAND DIVISION


SAMUEL J. H.,1                                                           No. 6:12-cv-01964-HZ

                Plaintiff,                                               ORDER

        v.

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

                Defendant.


        After considering Plaintiff’s Motion, and in light of no objection from Defendant, the

Court GRANTS Plaintiff’s Motion for Approval of Attorney’s Fees Pursuant to 42 U.S.C.

§ 406(b). Accordingly, the Court awards to Plaintiff attorney’s fees in the amount of $14,132.25

pursuant to § 406(b). Defendant shall pay that amount, less an administrative assessment

pursuant to 42 U.S.C. § 406(d), to Plaintiff’s counsel, Drew L. Johnson, PC, 1700 Valley River

Drive, Eugene, OR 97403. There are no other costs.
                                             2019
       DATED this _____ day of February, 2018.




                                                                 ______________________________
                                                                 MARCO A. HERNÁNDEZ
                                                                 United States District Judge

1
  In the interest of privacy, this Order uses only Plaintiff’s first name and the initial of his last
name. 
1 – ORDER
